Rule 497(e) File Nos. 333-70963 and 811-09201 Key Business VUL – Prospectus A Flexible Premium Variable Universal Life Insurance Policy Offered by Great-West Life & Annuity Insurance Company In connection with its COLI VUL-2 Series Account SUPPLEMENT Dated December 29, 2009 To the Prospectus dated May 1, 2009 The name change of the Putnam VT International New Opportunities Fund to the Putnam VT International Growth Fund will become effective on or about February 1, This change will be reflected on page 32 of your Prospectus. This Supplement must be accompanied by, or read in conjunction with the Prospectus dated May 1, 2009.Please keep this Supplement for future reference.
